Exhibit 10.16

JAMBA JUICE COMPANY

AMENDED AND RESTATED 1994 STOCK INCENTIVE PLAN

 

1. PURPOSE

The purpose of the Jamba Juice Company Amended and Restated 1994 Stock Incentive
Plan (the “Plan”) is to further the interests of Jamba Juice Company (the
“Company”) by strengthening the desire of Employees to continue their employment
with the Company and by securing other benefits for the Company through stock
options to be granted hereunder. Options granted under the Plan are either
options intending to qualify as “incentive stock options” within the meaning of
Section 422 of the Code or non-qualified stock options. References to the “1994
Stock Incentive Plan” shall refer to this Restated 1994 Stock Incentive Plan
unless otherwise indicated.

 

2. DEFINITIONS

Whenever used herein the following terms shall have the following meanings,
respectively:

(a) “Act” shall mean the Securities Act of 1933, as amended.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean the Compensation Committee appointed by the Board of
Directors of the Company, or if no committee has been appointed, reference to
“Committee” shall be deemed to refer to the Board of Directors of the Company.

(e) “Common Stock” shall mean the Company’s Common Stock as described in the
Company’s Articles of Incorporation.

(f) “Company” shall mean Jamba Juice Company, a California corporation, formerly
known as “Juice Club, Inc.”.

(g) “Employee” shall mean in connection with Non-Qualified Options and the
Company’s Non-Qualified Stock Option Agreement (i) any director, officer, actual
employee or independent contractor of the Company or any Subsidiary or Parent of
the Company, (ii) any individual in an effort to induce said individual to
become and remain an employee or independent contractor of the Company, or
(iii) any other individual or entity the Committee may deem appropriate to
receive a Non-Qualified Option (so long as the grant of the Non-Qualified Option
furthers a specific Company purpose and the Committee deems it in the best
interests of the Company to grant the Non-Qualified Option to said individual or
entity). In

 

1



--------------------------------------------------------------------------------

connection with Incentive Options and the Company’s Incentive Stock Option
Agreement, the term “Employee” shall include only actual employees of the
Company or of any Subsidiary or Parent of the Company.

(h) “Fair Market Value Per Share” of the Company’s Common Stock shall mean if
the Company’s Common Stock is publicly traded the mean between the highest and
lowest quoted selling prices of the Common Stock on the date of the grant of the
Option or, if not available, the mean between the bona fide bid and asked prices
of the Common Stock on the date of the grant of the Option. In any situation not
covered above or if there were no sales on the date of the grant of an Option,
the Fair Market Value Per Share shall be determined by the Committee in
accordance with Section 20.2031-2 of the Federal Estate Tax Regulations.
Notwithstanding the foregoing, if the Option is granted in connection with an
initial public offering of the Company’s Common Stock, the Fair Market Value Per
Share shall be at the price at which the Common Stock is sold in such public
offering.

(i) “Incentive Option” shall mean an Option granted under the Plan which is
designated as and qualifies as an incentive stock option within the meaning of
Section 422 of the Code.

(j) “Initial Public Offering” shall mean a firm commitment underwritten public
offering pursuant to an effective registration statement under the Act covering
the offer and sale of the Common Stock.

(k) “Non-Qualified Option” shall mean an Option granted under the Plan which is
designated as a non-qualified stock option and which does not qualify as an
incentive stock option within the meaning of Section 422 of the Code.

(l) “Option” shall mean an Incentive Option, as defined in Section 2(i) hereof,
or a Non-Qualified Option, as defined in Section 2(k) hereof.

(m) “Optionee” shall mean any Employee who has been granted an Incentive Option
to purchase shares of Common Stock under the Plan and shall mean any person
(including an Employee) who has been granted a Non-Qualified Option under the
Plan.

(n) “Parent” shall have the meaning set forth in Section 424(e) of the Code.

(o) “Permanent Disability” shall mean termination of employment with the Company
or with the consent of the Company by reason of permanent and total disability
within the meaning of Section 22(e)(3) of the Code.

(p) “Plan” shall mean this Amended and Restated 1994 Stock Incentive Plan.

(q) “Subsidiary” shall have the meaning set forth in Section 424(f) of the Code.

 

3. ADMINISTRATION

(a) The Plan shall be administered either (i) by the Board, or (ii) in the
discretion of the Board, by the Committee appointed by the Board. The Board may
from time to time appoint

 

2



--------------------------------------------------------------------------------

members of the Committee in substitution for or in addition to members
previously appointed and may fill vacancies.

(b) Any action of the Committee with respect to the administration of the Plan
shall be taken by majority vote or by written consent of a majority of its
members.

(c) Subject to the provisions of the Plan, the Committee or the Board shall have
the authority to construe and interpret the Plan, to define the terms used
therein, to determine the time or times an Option may be exercised and the
number of shares which may be exercised at any one time, to prescribe, amend and
rescind rules and regulations relating to the Plan, to approve and determine the
duration of leaves of absence which may be granted to participants without
constituting a termination of their employment for purposes of the Plan, and to
make all other determinations necessary or advisable for the administration of
the Plan. All determinations and interpretations made by the Committee shall be
conclusive and binding on all Employees and on their guardians, legal
representatives and beneficiaries.

(d) The Company will indemnify and hold harmless the members of the Board and
the Committee from and against any and all liabilities, costs and expenses
incurred by such persons as a result of any act, or omission to act, in
connection with the performance of such persons’ duties, responsibilities and
obligations under the Plan, other than such liabilities, costs and expenses as
may result from the negligence, gross negligence, bad faith, willful misconduct
and/or criminal acts of such person.

(e) The Company will provide financial information to the Optionees on the same
basis as the Company provides such information to holders of Common Stock, which
in any event shall include dissemination of the Company’s financial statements
at least annually.

 

4. NUMBER OF SHARES SUBJECT TO PLAN

The stock to be offered under the Plan shall consist of up to 5,435,000 shares
of Common Stock. If any Option granted hereunder shall expire or terminate for
any reason without having been exercised in full, the unpurchased shares subject
thereto shall again be available for purposes of this Plan.

 

5. ELIGIBILITY AND PARTICIPATION

(a) The Committee shall determine the Employees to whom Options shall be
granted, the time or times at which such Options shall be granted and the number
of shares to be subject to each Option. An Employee who has been granted an
Option may, if he is otherwise eligible, be granted an additional Option or
Options if the Committee shall so determine. An Employee may be granted
Incentive Options or Non-Qualified Options or both under the Plan; provided,
however, that the grant of Incentive Options and Non-Qualified Options to an
Employee shall be the grant of separate Options and each Incentive Option and
each Non-Qualified Option shall be specifically designated as such.

(b) In no event shall an Employee be granted in any calendar year, under the
Plan and all other plans of the Company and any Subsidiary or Parent of the
Company, Incentive Options

 

3



--------------------------------------------------------------------------------

that are first exercisable during any one calendar year for stock with an
aggregate fair market value (determined as of the time the option was granted)
in excess of $100,000.

 

6. PURCHASE PRICE

The purchase price of each share covered by the Plan shall be determined by the
Committee subject to the following:

(a) The purchase price of each share covered by each Incentive Option shall not
be less than 100% of the Fair Market Value Per Share of the Common Stock of the
Company on the date the Incentive Option is granted; provided, however, that if
at the time an Incentive Option is granted the Optionee owns or would be
considered to own by reason of Section 424(d) of the Code more than 10% of the
total combined voting power of all classes of stock of the Company or any
Subsidiary or Parent of the Company, the purchase price of the shares covered by
such Incentive Option shall not be less than 110% of the Fair Market Value Per
Share of the Common Stock on the date the Incentive Option is granted.

(b) The purchase price of each share covered by each Non-Qualified Option shall
not be less than 85% of the Fair Market Value Per Share of the Common Stock of
the Company on the date the Non-Qualified Option is granted; provided, however,
that if the Optionee owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary or Parent
of the Company, the purchase price of the shares covered by such Incentive
Option shall not be less than 110% of the Fair Market Value Per Share of the
Common Stock on the date the Non-Qualified Option is granted.

 

7. DURATION OF OPTIONS

The expiration date of each Option and all rights thereunder shall be determined
by the Committee. In the event the Committee does not specify the expiration
date of the Option, the expiration date shall be 10 years from the date on which
the Option is granted, and shall be subject to earlier termination as provided
herein; provided, however, that if at the time an Incentive Option is granted
the Optionee owns or would be considered to own by reason of Section 424(d) of
the Code more than 10% of the total combined voting power of all classes of
stock of the Company or any Subsidiary or Parent of the Company, such Incentive
Option shall expire 5 years from the date the Incentive Option is granted unless
the Committee selects an earlier date.

 

8. EXERCISE OF OPTIONS

Except as otherwise determined by the Committee, an Option shall be exercisable
as follows: (i) at the end of the first year from the date of grant, 25% of the
shares subject to the Option, or any part thereof; and (ii) in equal monthly
installments over the next three years, the remaining 75% of the shares subject
to the Option, or any part thereof. In all cases, all options shall be
exercisable at a minimum rate of at least 20% per year over 5 years from the
date of grant of such Options.

An Optionee may purchase less than the total number of shares for which the
Option is exercisable, provided that a partial exercise of an Option may not be
for less than 100 shares,

 

4



--------------------------------------------------------------------------------

unless the exercise is during the final year of the Option, and shall not
include any fractional shares. As a condition to the exercise, in whole or in
part, of any Option, the Committee may in its sole discretion require the
Optionee to pay, in addition to the purchase price of the shares covered by the
Option, an amount equal to any federal, state and local taxes that the Committee
has determined are required to be paid in connection with the exercise of such
Option in order to enable the Company to claim a deduction or otherwise.
Furthermore, if any Optionee disposes of any shares of stock acquired by
exercise of an Incentive Option prior to the expiration of either of the holding
periods specified in Section 422(a)(1) of the Code, the Optionee shall pay to
the Company, or the Company shall have the right to withhold from any payments
to be made to the Optionee, an amount equal to any federal, state and local
taxes the Committee has determined are required to be paid in connection with
the exercise of such Option, in order to enable the Company to claim a deduction
or otherwise.

 

9. METHOD OF EXERCISE

(a) To the extent that the right to purchase shares has accrued, Options may be
exercised from time to time by giving written notice to the Company stating the
number of shares with respect to which the Option is being exercised,
accompanied by payment in full, by cash or by certified or cashier’s check
payable to the order of the Company or the equivalent thereof acceptable to the
Company, of the purchase price for the number of shares being purchased and, if
applicable, any federal, state or local taxes required to be paid in accordance
with the provisions of Section 8 hereof. The Company shall issue a separate
certificate or certificates with respect to each Option exercised by an
Optionee.

(b) In the Committee’s discretion, payment of the purchase price for the shares
with respect to which the Option is being exercised may be made in whole or in
part with shares of Common Stock of the Company. If payment is made with shares
of Common Stock, the Optionee, or other person entitled to exercise the Option,
shall deliver to the Company certificates representing the number of shares of
Common Stock in payment for the shares being purchased, duly endorsed for
transfer to the Company. If requested by the Committee, prior to the acceptance
of such certificates in payment for such shares, the Optionee, or any other
person entitled to exercise the Option, shall supply the Committee with a
representation and warranty in writing that he has good and marketable title to
the shares represented by the certificate(s), free and clear of all liens and
encumbrances. The value of the shares of Common Stock tendered in payment for
the shares being purchased shall be their Fair Market Value Per Share on the
date of the Optionee’s exercise.

(c) Notwithstanding the foregoing, the Company shall have the right to postpone
the time of delivery of the shares for such period as may be required for it to
comply, with reasonable diligence, with any applicable listing requirements of
any national securities exchange or any federal, state or local law. If an
Optionee, or other person entitled to exercise an Option, fails to accept
delivery of or fails to pay for all or any portion of the shares requested in
the notice of exercise, upon tender of delivery thereof, the Committee shall
have the right to terminate his Option with respect to such shares.

(d) The Company may make loans to Optionees as the Committee, in its discretion,
may determine in connection with the exercise of outstanding Options granted
under the Plan.

 

5



--------------------------------------------------------------------------------

Such loans shall (i) be evidenced by promissory notes entered into by the
holders in favor of the Company; (ii) be subject to the terms and conditions set
forth in this subsection (d) and such other terms and conditions, not
inconsistent with the Plan, as the Committee shall determine; and (iii) bear
interest at such rate as the Committee shall determine. In no event may the
principal amount of any such loan exceed the purchase price of the shares of
Stock covered by the Option, or potion thereof, purchased by the Optionee. The
initial term of the loan, the schedule of payments of principal and interest
under the loan, the extent to which the loan is to be with or without recourse
against the holder with respect to principal and applicable interest and the
conditions upon which the loan will become payable in the event of the holder’s
termination of employment shall be determined by the Committee; provided,
however, that the term of the loan, including extensions, shall not exceed 10
years. Unless the Committee determines otherwise, when a loan shall have been
made, shares of Stock having a Fair Market Value at least equal to the principal
amount of the loan shall be pledged by the holder to the Company as security for
payment of the unpaid balance of the loan and such pledge shall be evidenced by
a security agreement, the terms of which shall be determined by the Committee,
in it discretion; provided, however, that each loan shall comply with all
applicable laws, regulations and rules of the Board of Governors of the Federal
Reserve System and any other governmental agency having jurisdiction.

 

10. NON-TRANSFERABILITY OF OPTIONS

No Option granted under the Plan shall be assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
the laws of descent and distribution, and shall be exercisable during his
lifetime only by the Optionee.

 

11. CONTINUANCE OF EMPLOYMENT

Nothing contained in the Plan or in any Option granted under the Plan shall
confer upon any Optionee any rights with respect to the continuation of his
employment by the Company or interfere in any way with the right of the Company
at any time to terminate such employment or to increase or decrease the
compensation of the Optionee from the rate in existence at the time of the grant
of an Option.

 

12. TERMINATION OF EMPLOYMENT OTHER THAN BY DEATH OR PERMANENT DISABILITY

Except as the Committee may determine otherwise with respect to any
Non-Qualified Options granted hereunder: If an Optionee ceases to be an Employee
for any reason other than his death or Permanent Disability, any Options granted
to him under the Plan shall terminate 3 months from the date on which such
Optionee terminates his employment (whether voluntarily or involuntarily) unless
such Optionee has been rehired by the Company and is an Employee on such date.
During such 3 month period, the Optionee may exercise any Option granted to him
but only to the extent such Option was exercisable on the date of termination of
his employment and provided that such Option has not expired or otherwise
terminated as provided herein. A leave of absence approved in writing by the
Committee shall not be deemed a termination of employment for purposes of this
Section, but no Option may be exercised during any such leave of absence, except
during the first 3 months thereof.

 

6



--------------------------------------------------------------------------------

13. DEATH OR PERMANENT DISABILITY OF OPTIONEE

If an Optionee shall die at a time when he is employed by the Company or if the
Optionee shall cease to be an Employee by reason of Permanent Disability, any
Options granted to him under this Plan shall terminate one year after the date
of his death or termination of employment due to Permanent Disability unless by
its terms it shall expire before such date or otherwise terminate as provided
herein, and shall only be exercisable to the extent that it would have been
exercisable on the date of his death or his retirement due to Permanent
Disability. In the case of death, the Option may be exercised by the person or
persons to whom the Optionee’s rights under the Option shall pass by will or by
the laws of descent and distribution.

 

14. STOCK PURCHASE NOT FOR DISTRIBUTION

Each Optionee shall, by accepting the grant of an Option under the Plan,
represent and agree, for himself and his transferees by will or the laws of
descent and distribution, that all shares of stock purchased upon exercise of
the Option will be received and held without a view to distribution except as
may be permitted by the Act, and the rules and regulations promulgated
thereunder. After each notice of exercise of any portion of an Option, if
requested by the Committee, the person entitled to exercise the Option must
agree in writing that the shares of stock are being acquired in good faith
without a view to distribution except as may be permitted by the Act and the
rules and regulations promulgated thereunder.

 

15. PRIVILEGES OF STOCK OWNERSHIP

No person entitled to exercise any Option granted under the Plan shall have any
of the rights or privileges of a shareholder of the Company with respect to any
shares of Common Stock issuable upon exercise of such Option until such person
has become the holder of record of such shares. No adjustment shall be made for
dividends or distributions of rights in respect of such shares if the record
date is prior to the date on which such person becomes the holder of record,
except as provided in Section 16 hereof.

 

16. ADJUSTMENTS

The Committee shall have the foil authority, in its sole discretion, to specify
any rules, procedures, adjustments or matters with respect to the Plan or any
Options issued under the Plan in connection with any reorganization, merger,
reverse merger, recapitalization, reclassification, stock split, reverse split,
combination of shares, sale of all or substantially all of the assets of the
Company, sale of the Company or other corporate event or transaction, including,
without limitation, modifying any applicable vesting provisions, adjusting the
amount of outstanding Options, and/or terminating the Plan. The Committee shall
not be obligated to take any action, but any determination by the Committee, and
the extent thereof, shall be final, binding and conclusive. No fractional shares
of stock shall be issued under the Plan or in connection with any such
adjustment.

 

17. AMENDMENT AND TERMINATION OF PLAN

(a) The Board of Directors of the Company may from time to time, with respect to
any shares at the time not subject to Options, suspend or terminate the Plan or
amend or revise

 

7



--------------------------------------------------------------------------------

the terms of the Plan; provided that any amendment to the Plan shall be approved
by a majority of the shareholders of the Company if the amendment would
(i) materially increase the benefits accruing to participants under the Plan;
(ii) increase the number of shares of Common Stock which may be issued under the
Plan, except as permitted under the provisions of Section 16 hereof; or
(iii) materially modify the requirements as to eligibility for participation in
the Plan.

(b) No amendment, suspension or termination of the Plan shall, without the
consent of the Optionee, alter or impair any rights or obligations under any
Option theretofore granted to such Optionee under the Plan.

(c) The terms and conditions of any Option granted to an Optionee under the Plan
may be modified or amended only by a written agreement executed by the Optionee
and the Company; provided, however, that if any amendment or modification of an
Incentive Option would constitute a “modification, extension or renewal” within
the meaning of Section 424(h) of the Code, such amendment shall be null and void
unless the amendment contains an acknowledgment by the parties substantially in
the following form: “The parties hereto recognize and agree that this amendment
constitutes a modification, renewal or extension, within the meaning of
Section 424(h) of the Code, of the option originally granted
                    .”

 

18. EFFECTIVE DATE OF PLAN

This Plan shall become effective upon adoption by the Board of Directors of the
Company and approval by the Company’s shareholders; provided, however, that
prior to approval of the Plan by the Company’s shareholders, but after adoption
by the Board of Directors, Options may be granted under the Plan subject to
obtaining such shareholders’ approval. Notwithstanding the foregoing, such
shareholders’ approval must occur no later than 12 months after the date of
adoption of the Plan by the Board of Directors.

 

19. TERM OF PLAN

No Option shall be granted pursuant to the Plan after 10 years from the earlier
of the date of adoption of the Plan by the Board of Directors of the Company or
the date of approval of the Plan by the Company’s shareholders.

 

20. RIGHT TO REPURCHASE AND RIGHT OF FIRST REFUSAL.

If an Optionee shall cease to be an Employee, the Company shall have the right
to (i) repurchase all or any portion of the Stock purchased by the Optionee upon
the exercise of the Optionee’s Stock Option at the Fair Market Value of the
Stock as of the date of termination of employment or, to the extent required to
satisfy applicable legal requirements, the original exercise price, if higher,
as well as any Stock issuable upon exercise of any unexercised Stock Options
which the Optionee has the right to exercise at the time the Optionee ceases to
be an employee at the Fair Market Value of the Stock less the Exercise Price
payable upon exercise of such Stock Options, and (ii) to purchase the unvested
portion of the shares as of the date of termination of employment at the cost,
if any, paid by the Employee for purchase of the Stock Options. Any shares of
Stock or Stock Options repurchased by the Company hereunder shall again be
available for issuance under the Plan.

 

8



--------------------------------------------------------------------------------

The Company shall have the right of first refusal, exercisable in connection
with any bona fide third-party offer for any or all of such shares, the Stock
shall first be offered to the Company upon the same terms and conditions as are
set forth in the bona fide offer.

Each Stock Option Agreement may provide, at the Committee’s discretion, that the
rights granted by this section shall lapse and cease to have effect upon any of
the following: (1) the first date on which the Company’s Stock is held of record
by more than five hundred (500) persons, (2) determination by the company’s
Board of Directors that a public market exists for the outstanding shares of the
Stock or (3) the consummation of an Initial Public Offering.

 

21. MARKET STAND-OFF.

In connection with an Initial Public Offering or any subsequent underwritten
public offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Act, an Optionee shall agree not to sell,
make any short sale of, loan, hypothecate, pledge, grant any option for the
repurchase of, or otherwise dispose or transfer for value or otherwise agree to
engage in any of the foregoing transactions with respect to any Stock without
the prior written consent of the Company or its underwriters, for such period of
time from and after the effective date of such registration statement as may be
requested by the Company or such underwriters, provided, however, that in no
event shall such period exceed one hundred-eighty (180) days.

 

22. LEGENDS.

All certificates for shares of Stock delivered under the Plan shall be subject
to such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed
and any applicable federal or state securities laws, or as may otherwise be
appropriate to administer the Plan, and the Committee may cause a legend or
legends to be placed on such certificates to evidence such restrictions.

 

9



--------------------------------------------------------------------------------

JAMBA JUICE COMPANY

INCENTIVE STOCK OPTION AGREEMENT

 

Name of Optionee:   __________________________________________ Residence
Address:   __________________________________________  
__________________________________________  
__________________________________________ Number of Options Granted:  
__________________________________________ Date Option Granted:  
__________________________________________

THIS AGREEMENT is made as of the date set forth above between Jamba Juice
Company, a California corporation (the “Company”), and the optionee named above
(the “Optionee”).

RECITAL

The Board of Directors of the Company, or a duly appointed Compensation
Committee (either of which is referred to herein as the “Committee”) thereof,
has determined that it is to the advantage and interest of the Company and its
shareholders to grant the option provided for herein to the Optionee as an
inducement to remain in the service of the Company and as an incentive for
increased effort during such service. In consideration of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option

a. Pursuant to and subject to the terms and conditions of the Company’s Amended
and Restated 1994 Stock Incentive Plan (the “Plan”), the Company grants to the
Optionee the right and option (the “Option”) to purchase on the terms and
conditions hereinafter set forth all or any part of an aggregate of
                     shares (the “Shares”) of the presently authorized and
unissued Common Stock of the Company (the “Common Stock”) at the purchase price
of $                     per share. Unless otherwise specified on Exhibit “A”
attached hereto, the Option shall be exercisable as follows:

i. At the end of the first year from the date of grant, 25% of the shares
subject to the Option, or any part thereof; and



--------------------------------------------------------------------------------

ii. In equal monthly installments over the next three years, the remaining 75%
of the shares subject to the Option, or any part thereof.

b. Nothing contained herein shall be construed to limit or restrict the right of
the Company to terminate the Optionee’s employment at any time, with or without
cause, or to increase or decrease the Optionee’s compensation from the rate in
existence at the time the Option is granted.

2. Exercise. The right to exercise the Option granted hereunder, to the extent
unexercised, shall remain in effect for a period often years from the date of
grant of this Option unless an earlier date is specified on Exhibit “A” attached
hereto.

3. Method of Exercise. To the extent that the right to purchase Shares has
accrued hereunder, the Option may be exercised from time to time by written
notice to the Company stating the number of Shares with respect to which the
Option is being exercised, together with payment in full, in cash or by
certified or cashier’s check payable to the order of the Company, of the
purchase price for the number of Shares being exercised. If requested by the
Committee, prior to the delivery of any Shares the Optionee, or any other person
entitled to exercise the Option, shall supply the Committee with a
representation that the shares are not being acquired with a view to
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations. If the Optionee
disposes of the shares of stock acquired by exercise of this Option prior to the
expiration of the holding periods specified in Section 422(a)(1) of the Code,
the Optionee shall pay to the Company, or the Company shall have the right to
withhold from any payments to be made to the Optionee, an amount equal to any
federal, state and local taxes the Committee has determined are required to be
paid in connection with the exercise of such Option in order to enable the
Company to claim a deduction or otherwise. As soon after the notice of exercise
as the Company is reasonably able to comply, the Company shall, without transfer
or issue tax to the Optionee or any other person entitled to exercise the
Option, deliver to the Optionee or any such other person, at the main office of
the Company or such other place as shall be mutually acceptable, a certificate
or certificates for the Shares being exercised.

In the Committee’s sole discretion, payment of the purchase price for the number
of Shares to be delivered, but not of the amount of any withholding taxes, may
be made in whole or in part with shares of Common Stock of the Company. If
payment is made with shares of Common Stock of the Company, the Optionee, or any
other person entitled to exercise the Option, shall deliver to the Company with
the notice of exercise certificates representing the number of shares of Common
Stock in payment for the Shares, duly endorsed for transfer to the Company. If
requested by the Committee, prior to the acceptance of such certificates in
payment for the Shares the Optionee, or any other person entitled to exercise
the Option, shall supply the Committee with a written representation and
warranty that he or she has good and marketable title to the Shares represented
by the certificate(s), free and clear of liens and encumbrances. The value of
the shares of Common Stock tendered in payment for the Shares being purchased
shall be their Fair Market Value Per Share on the date of the Optionee’s notice
of exercise.

For purposes hereof, the “Fair Market Value Per Share” of the Company’s Common
Stock shall have the meaning specified in the Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall have the right to postpone the
time of delivery of the Shares for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange or any federal, state or local law. The Optionee
may exercise the Option for less than the total number of Shares for which the
Option is exercisable, provided that a partial exercise may not be for less than
100 shares, except during the final year of the Option, and shall not include
any fractional shares.

4. Termination of Option. The Option shall terminate and expire upon the earlier
of:

a. The last date for exercise of the Option as provided in Section 2 of this
Agreement;

b. The expiration of three months from the date of the Optionee’s termination of
employment with the Company or any of its Subsidiaries other than by reason of
death or Permanent Disability, unless the Optionee has been rehired and is an
employee of the Company or any Subsidiary on such date;

c. The expiration of twelve months from the date of the Optionee’s termination
of employment with the Company or any of its Subsidiaries by reason of death or
Permanent Disability;

d. The termination of the Option pursuant to Section 5 hereof; or

e. The expiration of five years from the date hereof if, as of the date hereof,
the Optionee owns, or is considered to own by reason of Section 424(d) of the
Code, more than 10% of the total combined voting power of all classes of stock
of the Company or any Subsidiary or Parent of the Company.

A termination of employment by reason of the death, retirement or Permanent
Disability of the Optionee or otherwise shall not accelerate or otherwise affect
the number of Shares with respect to which the Option may be exercised, and the
Option may only be exercised with respect to the number of Shares for which it
was exercisable at the date of such termination of employment. In the event of
the Optionee’s death, the Option may be exercised prior to its expiration or
termination by his personal representative, or if there is no personal
representative, by his heir or legatee.

Termination of employment (other than by reason of death or Permanent
Disability) for purposes hereof shall be deemed to take place upon the earliest
to occur of the following: (i) the date of the Optionee’s retirement under the
normal retirement policies of the Company or any Subsidiary or Parent of the
Company; (ii) the date of the Optionee’s retirement with the approval of the
Committee because of disability other than Permanent Disability; (iii) the date
the Optionee receives notice or advice that his employment is terminated; or
(iv) the date the Optionee ceases to render his services to the Company or any
Subsidiary or Parent of the Company (absences for temporary illness, emergencies
and vacations or leaves of absence of not more than 90 days’ duration and
approved in writing by the Committee excepted). The fact that the Optionee may
receive payment from the Company after termination for vacation pay, for

 

3



--------------------------------------------------------------------------------

services rendered prior to termination, for salary in lieu of notice or for
other benefits shall not affect the termination date.

As defined in the Plan, “Permanent disability” means termination of employment
with the Company with the consent of the Company by reason of permanent and
total disability within the meaning of Section 22(e)(3) of the Code.

5. Adjustments. The Committee shall have the full authority, in its sole
discretion, to specify any rules, procedures, adjustments or matters with
respect to the Plan or any Options issued under the Plan in connection with any
reorganization, merger, reverse merger, recapitalization, reclassification,
stock split, reverse split, combination of shares, sale of all or substantially
all of the assets of the Company, sale of the Company or other corporate event
or transaction, including, without limitation, modifying any applicable vesting
provisions, adjusting the amount of outstanding Options, and/or terminating the
Plan. The Committee shall not be obligated to take any action, but any
determination by the Committee, and the extent thereof, shall be final, binding
and conclusive. No fractional shares of stock shall be issued under the Plan or
in connection with any such adjustment.

6. Non-Transferability. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
by the laws of descent and distribution, and is exercisable, during the
Optionee’s lifetime, only by the Optionee.

7. No Shareholder Rights. The Optionee or other person entitled to exercise the
Option shall have no rights or privileges as a shareholder with respect to any
Shares subject hereto until the Optionee or such person has become the holder of
record of such Shares, and no adjustment (except such adjustments as may be
effected pursuant to the provisions of Section 5 hereof) shall be made for
dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.

8. Plan Controls. The Option shall be subject to and governed by the provisions
of the Plan (a copy of which is attached hereto as Exhibit B) which the
Committee alone shall have the authority to interpret and construe. In the event
of any conflict between the provisions of this Agreement and the Plan, the Plan
shall govern. All determinations and interpretations thereof made by the
Committee shall be conclusive and binding on all parties hereto and upon
then-successors and assigns. All capitalized terms not otherwise defined herein
shall have the same meanings as set forth in the Plan. The Option is intended to
meet the requirements of an incentive stock option within the meaning of
Section 422 of the Code.

9. Conditions to Issuance of Shares. The Company’s obligation to issue Shares of
its Common Stock upon exercise of the Option is expressly conditioned upon the
completion by the Company of any registration or other qualification of such
Shares under any state and/or federal law or rulings or regulations of any
government regulatory body or the making of such investment representations or
other representations and agreements by the Optionee or any person entitled to
exercise the Option in order to comply with the requirements of any exemption
from any such registration or other qualification of such Shares which the
Committee shall, in its sole discretion, deem necessary or advisable. Such
required representations and agreements

 

4



--------------------------------------------------------------------------------

include representations and agreements that the Optionee, or any other person
entitled to exercise the Option, (a) is not purchasing such Shares for
distribution and (b) agrees to have placed upon the face and reverse of any
certificates for such Shares a legend setting forth any representations and
agreements which have been given to the Committee or a reference thereto and
stating that, prior to making any sale or other disposition of any such Shares,
the Optionee, or any other person entitled to exercise the Option, will give the
Company notice of intention to sell or dispose of the Shares not less than five
days prior to such sale or disposition.

This Agreement is addressed to the Optionee in duplicate and shall not be
effective until the Optionee executes the acceptance below and returns one copy
to the Company, thereby acknowledging that he or she has read, approves of and
agrees to all the terms and conditions of this Agreement and the Plan.

 

5



--------------------------------------------------------------------------------

EFFECTIVE as of the              day of                     ,             .

 

Jamba Juice Company By:      Title:     

 

ACCEPTED:     Signature of Optionee

 

6



--------------------------------------------------------------------------------

EXHIBIT A

- None -

 

7



--------------------------------------------------------------------------------

JAMBA JUICE COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee:   __________________________________________ Residence
Address:   __________________________________________  
__________________________________________  
__________________________________________ Number of Options Granted:  
__________________________________________ Date Option Granted:  
__________________________________________

THIS AGREEMENT is made as of the date set forth above between Jamba Juice
Company, a California corporation (the “Company”), and the optionee named above
(the “Optionee”).

RECITAL

The Board of Directors of the Company, or a duly appointed Compensation
Committee (either of which is referred to herein as the “Committee”) thereof,
has determined that it is to the advantage and interest of the Company and its
shareholders to grant the option provided for herein to the Optionee as an
inducement to remain in the service of the Company and as an incentive for
increased effort during such service. In consideration of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option

a. Pursuant to and subject to the terms and conditions of the Company’s Amended
and Restated 1994 Stock Incentive Plan (the “Plan”) to the Optionee the right
and option (the “Option”) to purchase on the terms and conditions hereinafter
set forth all or any part of an aggregate of 16,000 shares (the “Shares”) of the
presently authorized and unissued Common Stock of the Company (the “Common
Stock”) at the purchase price of $2.25 per share. Unless otherwise specified on
Exhibit “A” attached hereto, the Option shall be exercisable as follows:

i. At the end of the first year from the date of grant, 25% of the shares
subject to the Option, or any part thereof; and



--------------------------------------------------------------------------------

ii. In equal monthly installments over the next three years, the remaining 75%
of the shares subject to the Option, or any part thereof.

b. Nothing contained herein shall be construed to limit or restrict the right of
the Company to terminate the Optionee’s employment at any time, with or without
cause, or to increase or decrease the Optionee’s compensation from the rate in
existence at the time the Option is granted.

2. Exercise. The right to exercise the Option granted hereunder, to the extent
unexercised, shall remain in effect for a period often years from the date of
grant of this Option unless an earlier date is specified on Exhibit “A” attached
hereto.

3. Method of Exercise. To the extent that the right to purchase Shares has
accrued hereunder, the Option may be exercised from time to time by written
notice to the Company stating the number of Shares with respect to which the
Option is being exercised, together with payment in full, in cash or by
certified or cashier’s check payable to the order of the Company, of the
purchase price for the number of Shares being exercised. If requested by the
Committee, prior to the delivery of any Shares the Optionee, or any other person
entitled to exercise the Option, shall supply the Committee with a
representation that the shares are not being acquired with a view to
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations. As a condition to
the exercise of the Option in whole or in part the Committee may, in its sole
discretion, require the Optionee to pay in addition to the purchase price for
the Shares being exercised an amount equal to any federal, state or local taxes
that the Committee has determined are required to be paid in connection with the
exercise of the Option in order to enable the Company to claim a deduction in
connection with the exercise of the Option or otherwise. As soon after the
notice of exercise as the Company is reasonably able to comply, the Company
shall, without transfer or issue tax to the Optionee or any other person
entitled to exercise the Option, deliver to the Optionee or any such other
person, at the main office of the Company or such other place as shall be
mutually acceptable, a certificate or certificates for the Shares being
exercised.

In the Committee’s sole discretion, payment of the purchase price for the number
of Shares to be delivered, but not of the amount of any withholding taxes, may
be made in whole or in part with shares of Common Stock of the Company. If
payment is made with shares of Common Stock of the Company, the Optionee, or any
other person entitled to exercise the Option, shall deliver to the Company with
the notice of exercise certificates representing the number of shares of Common
Stock in payment for the Shares, duly endorsed for transfer to the Company. If
requested by the Committee, prior to the acceptance of such certificates in
payment for the Shares the Optionee, or any other person entitled to exercise
the Option, shall supply the Committee with a written representation and
warranty that he or she has good and marketable title to the Shares represented
by the certificate(s), free and clear of liens and encumbrances. The value of
the shares of Common Stock tendered in payment for the Shares being purchased
shall be their Fair Market Value Per Share on the date of the Optionee’s notice
of exercise.

For purposes hereof, the “Fair Market Value Per Share” of the Company’s Common
Stock shall have the meaning specified in the Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding the foregoing, the Company shall have the right to postpone the
time of delivery of the Shares for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange or any federal, state or local law. The Optionee
may exercise the Option for less than the total number of Shares for which the
Option is exercisable, provided that a partial exercise may not be for less than
100 shares, except during the final year of the Option, and shall not include
any fractional shares.

4. Termination of Option. The Option shall terminate and expire upon the earlier
of:

a. The last date for exercise of the Option as provided in Section 2 of this
Agreement;

b. The expiration of three months from the date of the Optionee’s termination of
employment with the Company or any of its Subsidiaries other than by reason of
death or Permanent Disability, unless the Optionee has been rehired and is an
employee of the Company or any Subsidiary on such date;

c. The expiration of twelve months from the date of the Optionee’s termination
of employment with the Company or any of its Subsidiaries by reason of death or
Permanent Disability; or

d. The termination of the Option pursuant to Section 5 hereof.

A termination of employment by reason of the death, retirement or Permanent
Disability of the Optionee or otherwise shall not accelerate or otherwise affect
the number of Shares with respect to which the Option may be exercised, and the
Option may only be exercised with respect to the number of Shares for which it
was exercisable at the date of such termination of employment. In the event of
the Optionee’s death, the Option may be exercised prior to its expiration or
termination by his personal representative, or if there is no personal
representative, by his heir or legatee.

Termination of employment (other than by reason of death or Permanent
Disability) for purposes hereof shall be deemed to take place upon the earliest
to occur of the following: (i) the date of the Optionee’s retirement under the
normal retirement policies of the Company or any Subsidiary or Parent of the
Company; (ii) the date of the Optionee’s retirement with the approval of the
Committee because of disability other than Permanent Disability; (iii) the date
the Optionee receives notice or advice that his employment is terminated; or
(iv) the date the Optionee ceases to render his services to the Company or any
Subsidiary or Parent of the Company (absences for temporary illness, emergencies
and vacations or leaves of absence of not more than 90 days’ duration and
approved in writing by the Committee excepted). The fact that the Optionee may
receive payment from the Company after termination for vacation pay, for
services rendered prior to termination, for salary in lieu of notice or for
other benefits shall not affect the termination date.

As defined in the Plan, “Permanent disability” means termination of employment
with the Company with the consent of the Company by reason of permanent and
total disability within the meaning of Section 22(e)(3) of the Code.

 

3



--------------------------------------------------------------------------------

5. Adjustments. The Committee shall have the full authority, in its sole
discretion, to specify any rules, procedures, adjustments or matters with
respect to the Plan or any Options issued under the Plan in connection with any
reorganization, merger, reverse merger, recapitalization, reclassification,
stock split, reverse split, combination of shares, sale of all or substantially
all of the assets of the Company, sale of the Company or other corporate event
or transaction, including, without limitation, modifying any applicable vesting
provisions, adjusting the amount of outstanding Options, and/or terminating the
Plan. The Committee shall not be obligated to take any action, but any
determination by the Committee, and the extent thereof, shall be final, binding
and conclusive. No fractional shares of stock shall be issued under the Plan or
in connection with any such adjustment.

6. Non-Transferability. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
by the laws of descent and distribution, and is exercisable, during the
Optionee’s lifetime, only by the Optionee.

7. No Shareholder Rights. The Optionee or other person entitled to exercise the
Option shall have no rights or privileges as a shareholder with respect to any
Shares subject hereto until the Optionee or such person has become the holder of
record of such Shares, and no adjustment (except such adjustments as may be
effected pursuant to the provisions of Section 5 hereof) shall be made for
dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.

8. Plan Controls. The Option shall be subject to and governed by the provisions
of the Plan (a copy of which is attached hereto as Exhibit B) which the
Committee alone shall have the authority to interpret and construe. In the event
of any conflict between the provisions of this Agreement and the Plan, the Plan
shall govern. All determinations and interpretations thereof made by the
Committee shall be conclusive and binding on all parties hereto and upon their
successors and assigns. All capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Plan. The Option is not intended to
meet the requirements of an incentive stock option within the meaning of
Section 422 of the Code.

9. Conditions to Issuance of Shares. The Company’s obligation to issue Shares of
its Common Stock upon exercise of the Option is expressly conditioned upon the
completion by the Company of any registration or other qualification of such
Shares under any state and/or federal law or rulings or regulations of any
government regulatory body or the making of such investment representations or
other representations and agreements by the Optionee or any person entitled to
exercise the Option in order to comply with the requirements of any exemption
from any such registration or other qualification of such Shares which the
Committee shall, in its sole discretion, deem necessary or advisable. Such
required representations and agreements include representations and agreements
that the Optionee, or any other person entitled to exercise the Option, (a) is
not purchasing such Shares for distribution and (b) agrees to have placed upon
the face and reverse of any certificates for such Shares a legend setting forth
any representations and agreements which have been given to the Committee or a
reference thereto and stating that, prior to making any sale or other
disposition of any such Shares, the Optionee, or any other person entitled to
exercise the Option, will give the Company notice of intention to sell or
dispose of the Shares not less than five days prior to such sale or disposition.

 

4



--------------------------------------------------------------------------------

This Agreement is addressed to the Optionee in duplicate and shall not be
effective until the Optionee executes the acceptance below and returns one copy
to the Company, thereby acknowledging that he or she has read, approves of and
agrees to all the terms and conditions of this Agreement and the Plan.

EFFECTIVE as of the              day of                     ,             .

 

Jamba Juice Company By:      Title:     

 

ACCEPTED:     Signature of Optionee

 

5



--------------------------------------------------------------------------------

EXHIBIT A

 

Vesting:    All options shall vest and shall be exercisable upon grant.

 

6



--------------------------------------------------------------------------------

JAMBA JUICE COMPANY

NON-QUALIFIED STOCK OPTION AGREEMENT

 

Name of Optionee:   __________________________________________ Residence
Address:   __________________________________________  
__________________________________________  
__________________________________________ Number of Options Granted:  
__________________________________________ Date Option Granted:  
__________________________________________

THIS AGREEMENT is made as of the date set forth above between Jamba Juice
Company, a California corporation (the “Company”), and the optionee named above
(the “Optionee”).

RECITAL

The Board of Directors of the Company, or a duly appointed Compensation
Committee (either of which is referred to herein as the “Committee”) thereof,
has determined that it is to the advantage and interest of the Company and its
shareholders to grant the option provided for herein to the Optionee as an
inducement to remain in the service of the Company and as an incentive for
increased effort during such service. In consideration of the mutual covenants
herein contained, the parties hereto agree as follows:

1. Grant of Option

a. Pursuant to and subject to the terms and conditions of the Company’s Amended
and Restated 1994 Stock Incentive Plan (the “Plan”) to the Optionee the right
and option (the “Option”) to purchase on the terms and conditions hereinafter
set forth all or any part of an aggregate of                      shares (the
“Shares”) of the presently authorized and unissued Common Stock of the Company
(the “Common Stock”) at the purchase price of $                     per share.
Unless otherwise specified on Exhibit “A” attached hereto, the Option shall be
exercisable as follows:

i. At the end of the first year from the date of grant, 25% of the shares
subject to the Option, or any part thereof; and

ii. In equal monthly installments over the next three years, the remaining 75%
of the shares subject to the Option, or any part thereof.



--------------------------------------------------------------------------------

b. Nothing contained herein shall be construed to limit or restrict the right of
the Company to terminate the Optionee’s employment at any time, with or without
cause, or to increase or decrease the Optionee’s compensation from the rate in
existence at the time the Option is granted.

2. Exercise. The right to exercise the Option granted hereunder, to the extent
unexercised, shall remain in effect for a period often years from the date of
grant of this Option unless an earlier date is specified on Exhibit “A” attached
hereto.

3. Method of Exercise. To the extent that the right to purchase Shares has
accrued hereunder, the Option may be exercised from time to time by written
notice to the Company stating the number of Shares with respect to which the
Option is being exercised, together with payment in full, in cash or by
certified or cashier’s check payable to the order of the Company, of the
purchase price for the number of Shares being exercised. If requested by the
Committee, prior to the delivery of any Shares the Optionee, or any other person
entitled to exercise the Option, shall supply the Committee with a
representation that the shares are not being acquired with a view to
distribution and will be sold or otherwise disposed of only in accordance with
applicable federal and state statutes, rules and regulations. As a condition to
the exercise of the Option in whole or in part the Committee may, in its sole
discretion, require the Optionee to pay in addition to the purchase price for
the Shares being exercised an amount equal to any federal, state or local taxes
that the Committee has determined are required to be paid in connection with the
exercise of the Option in order to enable the Company to claim a deduction in
connection with the exercise of the Option or otherwise. As soon after the
notice of exercise as the Company is reasonably able to comply, the Company
shall, without transfer or issue tax to the Optionee or any other person
entitled to exercise the Option, deliver to the Optionee or any such other
person, at the main office of the Company or such other place as shall be
mutually acceptable, a certificate or certificates for the Shares being
exercised.

In the Committee’s sole discretion, payment of the purchase price for the number
of Shares to be delivered, but not of the amount of any withholding taxes, may
be made in whole or in part with shares of Common Stock of the Company. If
payment is made with shares of Common Stock of the Company, the Optionee, or any
other person entitled to exercise the Option, shall deliver to the Company with
the notice of exercise certificates representing the number of shares of Common
Stock in payment for the Shares, duly endorsed for transfer to the Company. If
requested by the Committee, prior to the acceptance of such certificates in
payment for the Shares the Optionee, or any other person entitled to exercise
the Option, shall supply the Committee with a written representation and
warranty that he or she has good and marketable title to the Shares represented
by the certificate(s), free and clear of liens and encumbrances. The value of
the shares of Common Stock tendered in payment for the Shares being purchased
shall be their Fair Market Value Per Share on the date of the Optionee’s notice
of exercise.

For purposes hereof, the “Fair Market Value Per Share” of the Company’s Common
Stock shall have the meaning specified in the Plan.

Notwithstanding the foregoing, the Company shall have the right to postpone the
time of delivery of the Shares for such period as may be required for it with
reasonable diligence to comply with any applicable listing requirements of any
national securities exchange or any

 

2



--------------------------------------------------------------------------------

federal, state or local law. The Optionee may exercise the Option for less than
the total number of Shares for which the Option is exercisable, provided that a
partial exercise may not be for less than 100 shares, except during the final
year of the Option, and shall not include any fractional shares.

4. Termination of Option. The Option shall terminate and expire upon the earlier
of:

a. The last date for exercise of the Option as provided in Section 2 of this
Agreement;

b. The expiration of three months from the date of the Optionee’s termination of
employment with the Company or any of its Subsidiaries other than by reason of
death or Permanent Disability, unless the Optionee has been rehired and is an
employee of the Company or any Subsidiary on such date;

c. The expiration of twelve months from the date of the Optionee’s termination
of employment with the Company or any of its Subsidiaries by reason of death or
Permanent Disability; or

d. The termination of the Option pursuant to Section 5 hereof.

A termination of employment by reason of the death, retirement or Permanent
Disability of the Optionee or otherwise shall not accelerate or otherwise affect
the number of Shares with respect to which the Option may be exercised, and the
Option may only be exercised with respect to the number of Shares for which it
was exercisable at the date of such termination of employment. In the event of
the Optionee’s death, the Option may be exercised prior to its expiration or
termination by his personal representative, or if there is no personal
representative, by his heir or legatee.

Termination of employment (other than by reason of death or Permanent
Disability) for purposes hereof shall be deemed to take place upon the earliest
to occur of the following: (i) the date of the Optionee’s retirement under the
normal retirement policies of the Company or any Subsidiary or Parent of the
Company; (ii) the date of the Optionee’s retirement with the approval of the
Committee because of disability other than Permanent Disability; (iii) the date
the Optionee receives notice or advice that his employment is terminated; or
(iv) the date the Optionee ceases to render his services to the Company or any
Subsidiary or Parent of the Company (absences for temporary illness, emergencies
and vacations or leaves of absence of not more than 90 days’ duration and
approved in writing by the Committee excepted). The fact that the Optionee may
receive payment from the Company after termination for vacation pay, for
services rendered prior to termination, for salary in lieu of notice or for
other benefits shall not affect the termination date.

As defined in the Plan, “Permanent disability” means termination of employment
with the Company with the consent of the Company by reason of permanent and
total disability within the meaning of Section 22(e)(3) of the Code.

5. Adjustments. The Committee shall have the full authority, in its sole
discretion, to specify any rules, procedures, adjustments or matters with
respect to the Plan or any Options

 

3



--------------------------------------------------------------------------------

issued under the Plan in connection with any reorganization, merger, reverse
merger, recapitalization, reclassification, stock split, reverse split,
combination of shares, sale of all or substantially all of the assets of the
Company, sale of the Company or other corporate event or transaction, including,
without limitation, modifying any applicable vesting provisions, adjusting the
amount of outstanding Options, and/or terminating the Plan. The Committee shall
not be obligated to take any action, but any determination by the Committee, and
the extent thereof, shall be final, binding and conclusive. No fractional shares
of stock shall be issued under the Plan or in connection with any such
adjustment.

6. Non-Transferability. The Option is not assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
by the laws of descent and distribution, and is exercisable, during the
Optionee’s lifetime, only by the Optionee.

7. No Shareholder Rights. The Optionee or other person entitled to exercise the
Option shall have no rights or privileges as a shareholder with respect to any
Shares subject hereto until the Optionee or such person has become the holder of
record of such Shares, and no adjustment (except such adjustments as may be
effected pursuant to the provisions of Section 5 hereof) shall be made for
dividends or distributions of rights in respect of such Shares if the record
date is prior to the date on which the Optionee or such person becomes the
holder of record.

8. Plan Controls. The Option shall be subject to and governed by the provisions
of the Plan (a copy of which is attached hereto as Exhibit B) which the
Committee alone shall have the authority to interpret and construe. In the event
of any conflict between the provisions of this Agreement and the Plan, the Plan
shall govern. All determinations and interpretations thereof made by the
Committee shall be conclusive and binding on all parties hereto and upon their
successors and assigns. All capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Plan. The Option is not intended to
meet the requirements of an incentive stock option within the meaning of
Section 422 of the Code.

9. Conditions to Issuance of Shares. The Company’s obligation to issue Shares of
its Common Stock upon exercise of the Option is expressly conditioned upon the
completion by the Company of any registration or other qualification of such
Shares under any state and/or federal law or rulings or regulations of any
government regulatory body or the making of such investment representations or
other representations and agreements by the Optionee or any person entitled to
exercise the Option in order to comply with the requirements of any exemption
from any such registration or other qualification of such Shares which the
Committee shall, in its sole discretion, deem necessary or advisable. Such
required representations and agreements include representations and agreements
that the Optionee, or any other person entitled to exercise the Option, (a) is
not purchasing such Shares for distribution and (b) agrees to have placed upon
the face and reverse of any certificates for such Shares a legend setting forth
any representations and agreements which have been given to the Committee or a
reference thereto and stating that, prior to making any sale or other
disposition of any such Shares, the Optionee, or any other person entitled to
exercise the Option, will give the Company notice of intention to sell or
dispose of the Shares not less than five days prior to such sale or disposition.

 

4



--------------------------------------------------------------------------------

This Agreement is addressed to the Optionee in duplicate and shall not be
effective until the Optionee executes the acceptance below and returns one copy
to the Company, thereby acknowledging that he or she has read, approves of and
agrees to all the terms and conditions of this Agreement and the Plan.

EFFECTIVE as of the              day of                     ,             .

 

Jamba Juice Company By:      Title:     

 

ACCEPTED:     Signature of Optionee

 

5



--------------------------------------------------------------------------------

EXHIBIT A

- None -

 

6



--------------------------------------------------------------------------------

FIRST AMENDMENT

TO

JAMBA JUICE COMPANY

AMENDED AND RESTATED 1994 STOCK INCENTIVE PLAN

This First Amendment to Jamba Juice Company Amended and Restated 1994 Stock
Incentive Plan, has been duly adopted by Jamba Juice Company, a California
corporation (the “Company”) effective as of March 23, 1999.

1. Amendment. Section 4 is amended and restated in its entirety as follows:

“4. NUMBER OF SHARES SUBJECT TO PLAN

The stock to be offered under the Plan shall consist of up to 5,435,000 shares
of Common Stock. If any Option granted hereunder shall expire or terminate for
any reason without having been exercised in full, the unpurchased shares subject
thereto shall again be available for purposes of this Plan.”

2. Amended and Restated 1994 Stock Incentive Plan Remains in Effect. Except as
expressly provided in Section 1 above, the Jamba Juice Company Amended and
Restated 1994 Stock Incentive Plan remains in full force and effect, without
modification.

* * *



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO

JAMBA JUICE COMPANY

AMENDED AND RESTATED 1994 STOCK INCENTIVE PLAN

This Second Amendment to Jamba Juice Company Amended and Restated 1994 Stock
Incentive Plan, has been duly adopted by Jamba Juice Company, a California
corporation (the Company”) effective as of January 26, 2001.

1. Amendment. Section 4 is amended and restated in its entirety as follows:

“4. NUMBER OF SHARES SUBJECT TO PLAN

The stock to be offered under the Plan shall consist of up to 7,600,000 shares
of Common Stock. If any Option granted hereunder shall expire or terminate for
any reason without have been exercised in full, the unpurchased shares subject
thereto shall again be available for purposes of this Plan.”

2. Amended and Restated 1994 Stock Incentive Plan Remains in Effect. Except as
expressly provided in Section 1 above, the Jamba Juice Company Amended and
Restated 1994 Stock Incentive Plan remains in full force and effect, without
modification.

* * *

 